Citation Nr: 1019543	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  06-03 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for a neurological disorder 
of the left upper extremity, to include as secondary to 
service-connected chronic cervicalgia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

The Veteran served on active duty from May 2003 to October 
2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in April 
2009.  That development was completed, and the case has since 
been returned to the Board for appellate review.

The Board also notes that the Veteran's appeal had originally 
included the issue of entitlement to service connection for a 
cervical spine disorder; however, during the pendency of the 
appeal, the RO granted that benefit in a July 2009 rating 
decision. Accordingly, the issue of entitlement to service 
connection for a cervical spine disorder no longer remains in 
appellate status, and no further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To provide the Veteran with proper 
notice and the applicable regulations and to obtain a 
clarifying medical opinion.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

Initially, the Board notes that the Veteran has essentially 
contended, in part, that he has a neurological disorder of 
the upper extremity that is secondary to a cervical spine 
disorder.  During the pendency of the appeal, a July 2009 
rating decision granted service connection chronic 
cervicalgia and assigned a 10 percent disability evaluation 
effective from September 25, 2006.  However, it does not 
appear that the appellant has been adequately notified in 
connection with his claim for service connection.  In this 
regard, the record contains a letter dated in January 2005, 
which indicated what the evidence must show to establish 
service connection on a direct basis.  There is also a March 
2006 letter that explains how disability ratings and 
effective dates are determined.  However, neither of those 
letters informed the Veteran of what evidence is necessary to 
substantiate a claim for service connection on a secondary 
basis.  The Court has indicated that such specific notice is 
required to comply with the law. Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Indeed, the United States Court 
of Appeals for Veterans Claims (Court) has held that the 
failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA would seek to provide and which 
evidence the claimant is to provide, is remandable error. 

In addition, the Veteran has not been provided with the all 
of the laws and regulations pertinent to secondary service 
connection.  Indeed, the statement of the case (SOC) and 
supplemental statements of the case (SSOC) do not contain 38 
C.F.R. § 3.310.  Therefore, the Board finds it necessary to 
remand the Veteran's claim so that he may be provided a 
proper notice of the applicable regulation.

Moreover, the Veteran was afforded a VA examination in May 
2009 in connection with his claim for service connection for 
a neurological disorder of the left upper extremity.  The 
examiner reviewed the claims file and performed a physical 
examination after which he concluded that there was no 
electrodiagnostic evidence of left upper extremity 
polyneuropathy or radiculopathy.  Nevertheless, he did 
indicate that it was an abnormal study and found 
electrodiagnostic evidence of mild left median sensory 
neuropathy, which was consistent with mild left carpal tunnel 
syndrome.  His final diagnoses were cervicalgia and 
paresthesias of the left arm (left carpal tunnel syndrome).  
The examiner observed that the Veteran had complained of left 
shoulder discomfort and left arm numbness in service and 
opined that it was at least as likely as not that the 
Veteran's cervical and upper arm condition was caused by or 
the result of his military service.  However, the examiner 
also commented that the paresthesias of the left arm was not 
related to the Veteran's cervical spine disorder, and in an 
August 2009 addendum, he stated that the carpal tunnel 
syndrome was not related to service.  In particular, he noted 
that there was no electrodiagnostic evidence of a cervical 
lesion causing any upper arm nerve related problems, and 
there was no diagnosis for an upper left arm condition, as no 
pathology was found on examination or electrodiagnostic 
testing.  

The Board finds that the examiner's statements to be 
contradictory.  Initially, he observed the Veteran's 
complaints in service and opined that the Veteran's left 
carpal tunnel syndrome was related to service even though it 
was not related to his service-connected spine disability.  
On the other hand, he later stated that the carpal tunnel 
syndrome was not related to service.  Therefore, the Board 
finds that a clarifying medical opinion is necessary for the 
purpose of determining the nature and etiology of any 
neurological disorder of the left upper extremity that may be 
present.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should send the Veteran a 
notice letter in connection with his 
claim for service connection for a 
neurological disorder of the left upper 
extremity.  The letter should inform him 
of the information and evidence that is 
necessary to substantiate the claim for 
service connection on both a direct and 
secondary basis; (2) inform him about 
the information and evidence that VA 
will seek to provide; and, (3) inform 
him about the information and evidence 
he is expected to provide.

2.  The RO should refer the Veteran's 
claims folder to the May 2009 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner 
for a clarifying opinion as to the 
nature and etiology of any current 
neurological disorder of the left upper 
extremity that may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and private 
medical records. 

The examiner should identify all current 
neurological disorders pertaining to the 
Veteran's left arm.  For each disorder 
identified, the examiner should indicate 
whether it is at least as likely as not 
that the disorder is related to his 
symptomatology in service or is 
otherwise causally or etiologically 
related to his military service.  

If the examiner determines that the 
disorder is not directly related to 
service, he or she should state whether 
it is at least as likely as not the 
current disorder is either caused by or 
permanently aggravated by the Veteran's 
service-connected cervicalgia.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  After completing these actions, the 
RO should conduct any other development 
as may be indicated by a response 
received as a consequence of the action 
taken in the preceding paragraphs. 

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations pertaining to each issue, 
including the 38 C.F.R. § 3.310.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


